Title: III. Reply of Senate to House of Delegates concerning Money Bills, [9 December 1777]
From: Virginia Assembly
To: 



[9 December 1777]

The Senate wish to have their institution clearly understood, and the bounds of their authority marked, satisfied that a wide door must stand open to contest, were this not to be the case. They prize very highly the harmony so justly valued by the House of Delegates; whilst that reigns, the public happiness will probably be most effectually sustained.
This principle, so useful in the conduct of affairs, will be best preserved by a firm adherence to rules already adopted. It was not apprehended a difference of opinion could arise upon a point, which the concurring judgment of both Houses had seemed to fix beyond the possibility of a doubt. No point of the Constitution, it was conceived, could be fixed with more precision than what an uninterrupted chain of precedents had ascertained, and those begun by the very persons who formed the government, and who certainly knew, in what sense they employed the words in which it was declared. A departure from this high authority, can serve only to introduce   uncertainty into every part of the system; nor will the matter be mended, by a reference to those multiplied disputes, which have for ages agitated the Parliament of England, and which no time will decide: we find the Commons, so low down as the year 1671, obliged to assert their rights in these words: “That in all aids given to the King by the Commons, the rate or tax ought not to be altered by the Lords.” This would be to prove what is clear by what is very obscure, to unsettle what is fixed, and to set up the Parliament of England, not our own Assembly, as the expositor of our Constitution. Nor will it avail to have recourse to the proceedings of Assembly, during the regal government, since the subjoined precedents will shew that the King’s Council was allowed, by the House of Burgesses, to alter and amend those bills which concerned the application of public money. The great outlines of the British Constitution, are to be discerned in the frame of our government; yet, when the constituent parts of our Legislatures are compared, so faint is the resemblance, that no ground remains for those jealousies, which have continually prompted the attempts of the Commons against the other House.
In the political system of England, you find a king, lords, and the representatives of the people, called the Commons. The first, claiming and frequently exercising powers and prerogatives, which carried destruction to all the rights of a free people. The second, an order of men distinct from their fellow subjects, possessing titles and dignities which flowed to them from the crown, and which therefore inclined them to the side of royalty. The third, composed of the humble Commons, at first scarce pretending to any thing, and enjoying even the liberty of speech by permission, but in the course of time growing gradually into importance by a prudent management of the purse of their constituents. In our legislature can be perceived only the representatives of the people, separated into two bodies, and mutually endeavoring to exercise faithfully their delegated power. In the one case, the guardians of the people could oppose no other barrier to the encroachments of arbitrary power: it was the single method by which they could gently admonish and reclaim the offending monarch, by withholding supplies until grievances were redressed; they say themselves, the poor Commons could no otherwise recommend themselves to the king. The House of Delegates, the representatives of a brave, free, and sensible people, have no earthly being to render propitious: they happily have only to approve themselves to heaven and their constituents. The framers of our Constitution knew well that the  application of public money would, of necessity, be branched and interwoven with a great variety of legal regulations, which it was never meant to deny the Senate a power to alter or amend. They, therefore, with great propriety, selected from the language of parliament the term “money bill,” under which appellation are included, according to the celebrated Judge Blackstone, in his Commentaries of the laws of England, all bills by which money is directed to be raised upon the subject. These being considered, we hope the House of Delegates will approve of the amendment of the Senate to their resolution for allowing to Thomas Johnson the sum of 15l. 5s. 6d.
